UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6833



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


GILBERT DEVON MELVIN, a/k/a G-Boy,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:98-cr-00037-F-14)


Submitted: June 6, 2007                           Decided:   July 6, 2007


Before WILLIAMS, Chief Judge,        NIEMEYER,    Circuit    Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gilbert Devon Melvin, Appellant Pro Se.    John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gilbert Melvin seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion and requests

appointment of counsel.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not   issue    absent   “a    substantial    showing     of   the   denial   of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude      that   Melvin    has   not    made   the    requisite     showing.

Accordingly, we deny a certificate of appealability, deny Melvin’s

motion for appointment of counsel, and dismiss the appeal.                        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       DISMISSED




                                     - 2 -